Citation Nr: 1633556	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran had active service from February 1965 to October 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, the Veteran mentioned the possibility of filing a claim for service connection for sleep apnea.  The Board has no jurisdiction of any potential claim and that is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Private treatment records dating from 2009 indicate that an examiner diagnosed the Veteran as having PTSD.  The Veteran has reported experiencing psychiatric disability symptomatology since finding his roommate's body after an automobile accident during service.  A remand is necessary so that the notification can be sent to the Veteran regarding the substantiation of a claim for service connection for PTSD based on a noncombat-related stressor.   

At the January 2016 Board hearing, the Veteran indicated that he received treatment in the form of medication for a psychiatric disability during service.  He also reported seeking private post-service treatment for psychiatric symptomatology.  A remand is necessary to obtain any outstanding service medical records and private post-service treatment records.  

In an October 2009 VA psychiatric examination report, a VA examiner diagnosed a major depressive disorder.  When asked to opine as to whether the current depression was related to depressive symptoms noted in the October 1968 service discharge examination report, the examiner could not provide an opinion without resorting to speculation.  The Board notes that opinion neither supports nor weighs against the Veteran's claim.  A remand is necessary to schedule an additional VA examination to determine the etiology of the claimed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice regarding claims for service connection for PTSD, to particularly include information regarding noncombat-related stressors.  Provide the Veteran with a reasonable amount of time to provide any information regarding in-service stressors.  Then, examine the evidence submitted by the Veteran regarding claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors.  Develop any other relevant factual information provided by the Veteran.

2.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service medical records, to include any indicating in-service treatment for a psychiatric disability.

3.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's psychiatric disability since his discharge from service.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records.

4.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist examiner who has not previously examined him.  The examiner must review the record and should note that review in the report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim is related to service or any incident of service.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether each criterion for a diagnosis of PTSD is met.  If so, the examiner should state whether any PTSD is the result of a corroborated in-service stressor incident.

5.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

